                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 DWAYNE DOOLIN,

               Plaintiff,

                      v.                           CAUSE NO. 3:21-CV-145-JD-MGG

 ALBRIGHT, et al.,

               Defendants.

                                 OPINION AND ORDER

       Dwayne Doolin, a prisoner without a lawyer, filed a complaint. ECF 1. “A

document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and

citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must review

the merits of a prisoner complaint and dismiss it if the action is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief against

a defendant who is immune from such relief.

       Doolin alleges that, on April 17, 2020, Sargent Albright and Officer Parker came

to his cell, placed him in restraints, and removed him to an area where there are no

cameras for no legitimate reason. They then grabbed his legs and flipped him headfirst

into the ground. Doolin split his head open on a door and was knocked unconscious.

He represents that he was not resisting or provoking the assault. When Doolin regained

consciousness, he was being dragged and was tossed into a holding cell where he was
punched, kicked, and slammed into the wall. Officer Parker began removing his

handcuffs. Once a hand was loose, Doolin tried to slap Officer Parker. An additional

physical altercation ensued. Officer Parker punched Doolin, wrapped a leash around

his neck, and choked him until he became unconscious.

       The “core requirement” for an excessive force claim is that the defendant “used

force not in a good-faith effort to maintain or restore discipline, but maliciously and

sadistically to cause harm.” Hendrickson v. Cooper, 589 F.3d 887, 890 (7th Cir. 2009).

Several factors guide the inquiry of whether an officer’s use of force was legitimate or

malicious, including the need for an application of force, the amount of force used, and

the extent of the injury suffered by the prisoner. Id. Giving Doolin the benefit of the

inferences to which he is entitled, he has stated a claim against Sergeant Albright and

Officer Parker.

       Doolin’s complaint includes a request for injunctive relief. Doolin, however, is no

longer in the custody of the Indiana Department of Correction. Accordingly, his request

for injunctive relief is moot.

       For these reasons, the court:

       (1) GRANTS Dwayne Doolin leave to proceed against Sergeant Albright and

Officer Parker in their individual capacity for compensatory and punitive damages for

using excessive force against Dwayne Doolin on April 17, 2020, in violation of the

Eighth Amendment;

       (2) DISMISSES all other claims;




                                             2
       (3) DIRECTS the clerk to request Waiver of Service from (and if necessary, the

United States Marshals Service to serve process on) Sergeant Albright and Officer

Parker at the Indiana Department of Correction, with a copy of this order and the

complaint (ECF 1), pursuant to 28 U.S.C. § 1915(d);

       (4) ORDERS the Indiana Department of Correction to provide the full name, date

of birth, and last known home address of any defendant who does not waive service if

it has such information; and

       (5) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Sergeant Albright and Officer

Parker to respond, as provided for in the Federal Rules of Civil Procedure and N.D. Ind.

L.R. 10-1(b), only to the claims for which the plaintiff has been granted leave to proceed

in this screening order.

       SO ORDERED on July 9, 2021

                                                /s/JON E. DEGUILIO
                                                CHIEF JUDGE
                                                UNITED STATES DISTRICT COURT




                                            3
